Citation Nr: 0934086	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a gastrointestinal 
(GI) disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARNG ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for migraine headaches, 
assigning a 10 percent disability rating, effective November 
30, 2005, and denied entitlement to service connection for 
PTSD, a low back disability, a mid back disability, a GI 
disability, a bilateral foot disability, a left shoulder 
disability and substance abuse.  In October 2006, the 
appellant submitted a notice of disagreement (NOD) with the 
denial of his claims for a GI disability, PTSD and the 
assignment of a 10 percent disability rating for migraine 
headaches.  In November 2006, the appellant submitted a 
second NOD with the denial of his claim for a low back 
disability.  A statement of the case was issued in April 2007 
and the appellant perfected his appeal later in April 2007.

The Board notes that the appellant did not submit a NOD with 
regard to the additional issues noted above.  Thus, these 
issues are not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appellant participated in a Decision Review Officer (DRO) 
hearing in August 2007.  A transcript of that proceeding has 
been associated with the appellant's claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from PTSD that is the 
result of a disease or injury in service.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers a low back disability 
that is the result of a disease or injury in service.

3.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a GI disability 
that is the result of a disease or injury in service.

4.  The appellant's service-connected migraine headaches are 
manifested by prostrating headaches on a weekly basis; the 
evidence does not indicate that the appellant's disability is 
manifested by very frequent headaches that are completely 
prostrating, prolonged attacks productive of severe economic 
inadaptability.

5.  The medical and other evidence of record does not 
indicate that the appellant's service-connected migraine 
headaches present an exceptional or unusual disability 
picture which takes the disability outside the usual rating 
criteria.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A low back disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

3.  A GI disability was not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

4.  The criteria for assignment of an initial 30 percent 
rating, but no higher, for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2008).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the appellant's claims, letters dated in January 2006, 
February 2006, June 2006 and July 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  

The claim of entitlement to an initial disability rating in 
excess of 10 percent for migraine headaches arises from a 
granted claim of service connection.  The Court observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006).   

The March 2006 and July 2006 letters provided notice of the 
manner in which VA assigns initial ratings and effective 
dates.  These letters were sent prior to initial adjudication 
of the appellant's claims.  See Dingess/Hartman, supra.

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the 
increased rating claim decided herein, as this is an initial 
disability rating claim.  Therefore, adequate notice was 
provided to the appellant prior to the initial rating 
decision, transfer and certification of the appellant's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  During his DRO hearing, 
the appellant stated that he received all of his treatment at 
the VA Medical Center (VAMC) except for his prior treatment 
for cocaine abuse.  Those records, according to the 
appellant, were unavailable.  See DRO hearing transcript, 
August 23, 2007.  Further, in August 2006 and May 2008, the 
appellant himself indicated that he had no further evidence 
to submit in support of his claims.  See appellant's 
statements; August 21, 2006 and May 15, 2008.

With regard to the service connection claims, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on a claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The appellant was provided with a VA PTSD examination in 
September 2006.  He was later provided a VA examination for 
his spine and GI conditions in May 2008.  Further examination 
or opinion is not needed on these claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the appellant's 
military service.  This is discussed in more detail below.

With regard to the appellant's claim for an increased 
disability rating for migraine headaches, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the appellant appropriate VA examinations in 
September 2006 and May 2008.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claims

A.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  

PTSD

The appellant alleges that he currently suffers from PTSD as 
a result of the traumatic motor vehicle accident he suffered 
in October 1980.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosis of PTSD, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

Review of the appellant's extensive VAMC treatment records 
does not reveal that he has been diagnosed with PTSD.  
Further, during the September 2006 VA PTSD examination, the 
examiner found that the appellant suffered from adjustment 
disorder with depressed mood related to homelessness and 
episodic cocaine abuse.  The appellant was not diagnosed with 
PTSD.  See VA PTSD examination report, September 5, 2006.  As 
such, the appellant has failed to establish that he currently 
suffers from PTSD and thus his claim fails on element (1) of 
Hickson [current diagnosis] indicated above.  Accordingly, 
the appellant's claim is denied.  See Rabideau, supra; 
Gilpin, supra; Degmetich, supra.

Low Back Disability

The appellant contends that his current low back disability 
is the result of a disease or injury in service.

The appellant has been diagnosed with left trapezius and 
bilateral lumbar paraspinal muscle strain and musculoskeletal 
back pain.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, given the 
diagnosis of paraspinal muscle strain, the Board finds that 
element (1) of Hickson has been satisfied.

Review of the appellant's service treatment records reveals 
multiple complaints of low back pain.  Upon entry into 
service, the appellant's musculoskeletal system was 
considered normal and he did not complain of any back pain.  
See Standard Forms (SF) 88 and 93, entrance examination 
reports, September 29, 1975.  In January and February 1980, 
the appellant complained of low back pain.  He was diagnosed 
with tender right interscapular muscles and paraspinal spasm 
of the right lumbar area.  See service treatment records; 
January 10, 1980, February 7, 1980 and February 11, 1980.  He 
was again treated for low back pain in October 1980, 
following his in-service motor vehicle accident.  He was 
diagnosed with lumbosacral muscle strain.  See service 
treatment record; October 20, 1980.  Though undated, the 
appellant's discharge examination report indicated that he 
did not suffer from recurrent back pain.  See SF 93, 
discharge examination report, undated.  Accordingly, element 
(2) of Hickson [in-service disease or injury] has been 
satisfied.

Turning to Hickson element (3) [medical nexus], the appellant 
contends that a March 2007 VAMC treatment record supports his 
claim.  The record in question states that the appellant had 
complained of low back pain since his motor vehicle accident 
in service.  See VAMC treatment record, March 20, 2007.  
While the Board acknowledges that this may be true, the VA 
treatment record did not diagnose the appellant with a 
specific disability.  As noted above, pain alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.  

The only remaining evidence in support of the appellant's 
claim consists of lay statements alleging that his low back 
pain is due to service.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences; for example, he is competent to discuss his low 
back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The appellant contends that he has suffered from low back 
pain since his discharge from service.  The Board notes that 
private and VA treatment records between the appellant's 
discharge in 1982 and 1995 were completely negative for any 
complaints of low back pain.  The appellant sought treatment 
for low back pain following lifting something the wrong way 
in 1995.  See Federal Bureau of Prisons treatment records, 
May 8, 1995.  Further, the appellant sought treatment for low 
back pain at the VAMC in 1998, following a motor vehicle 
accident.  See VAMC treatment record, February 6, 1998.  In 
June 2002, the appellant again sought treatment for low back 
pain.  He complained of a recent exacerbation of acute 
thoracic back pain.  The appellant specifically denied 
trauma, injury and surgery.  He was diagnosed with spasm of 
the paraspinous muscles in the left thoracic region, but had 
no neurological deficits and had a negative x-ray report.  
See VAMC treatment record, June 10, 2002.  In December 2002, 
the appellant was diagnosed with musculoskeletal back pain.  
See VAMC treatment record, December 7, 2006.  In July 2007, 
the appellant was diagnosed with left trapezius and bilateral 
lumbar paraspinal muscle strains.  See VAMC treatment record, 
July 12, 2007.

In May 2008, the appellant participated in a VA examination.  
After a thorough review of the record, the VA examiner noted 
that at the time of his discharge, the appellant did not 
complain of back pain.  Further, he did not seek medical 
treatment for any low back pain for over 10 years after his 
discharge from service.  This, in conjunction with the 
additional motor vehicle accident the appellant was in during 
1998, led the examiner to conclude that it was less likely 
than not that the appellant's low back pain was the result of 
or related to his back pain in service.  See VA examination 
report, May 17, 2008.

The Board has considered all of the relevant evidence.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  

The Board finds the VA examination report to be the most 
persuasive.  There is no record of any complaints of back 
pain upon the appellant's discharge from service, he did not 
seek treatment for low back pain for over 10 years after his 
discharge from service and he suffered from an intercurrent 
injury during his 1998 motor vehicle accident.  These facts, 
in conjunction with the negative medical opinion provided by 
the VA examiner in May 2008, support the Board's conclusion 
that the appellant's low back pain is not the result of a 
disease or injury in service.

Although the appellant has established that he currently 
suffers from paraspinal muscle strains and low back pain, the 
evidence of record does not support a finding that these 
conditions are the result of his time in service.  The 
appellant's claim fails on element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  

GI Disability

The appellant contends that he currently suffers from a GI 
disability, to include chronic gastritis and ulcerative 
colitis, which is the result of a disease or injury in 
service.

Initially, the Board notes that the appellant has been 
diagnosed with ulcerative colitis and inflammatory bowel 
disease.  See VAMC treatment records; June 5, 1996 and March 
20, 2007.  Accordingly, the appellant has satisfied element 
(1) of Hickson [current disability].

Review of the appellant's service treatment records reveals 
the appellant was treated for GI disorders during his time in 
service.  Upon entry into service, the appellant's 
gastrointestinal system was considered normal and he did not 
complain of any stomach or digestive problems.  See Standard 
Forms (SF) 88 and 93, entrance examination reports, September 
29, 1975.  In July 1976, the appellant complained of stomach 
cramps.  The physical examination conducted following these 
complaints was within normal limits.  See service treatment 
record, July 20, 1976.  In February 1977, the appellant 
complained of nausea and vomiting.  He was subsequently 
diagnosed with chronic gastritis.  See service treatment 
record, February 15, 1977.  In January 1979, the appellant 
was diagnosed with anorexia.  See service treatment record, 
January 3, 1979.  In January 1980, the appellant complained 
of abdominal cramping with diarrhea and nausea.  The 
impression was gastroenteritis.  See service treatment 
record, January 7, 1980.  Though undated, the appellant's 
discharge examination report indicated that he did not suffer 
from frequent indigestion or stomach trouble.  See SF 93, 
discharge examination report, undated.  Accordingly, element 
(2) of Hickson [in-service disease or injury] has been 
satisfied.

With regard to Hickson element (3) [medical nexus], the only 
evidence in support of the appellant's claim consists of his 
own lay statements.  As noted above, the appellant is not 
qualified to provide a diagnosis or a statement of etiology 
for his current GI disabilities.  See Layno, supra.

The appellant was provided with a VA examination in May 2008.  
Upon physical examination, the appellant's abdomen was soft, 
nontender and non-distended.  There were good bowel sounds 
present throughout.  There was subjective tenderness in the 
right lower quadrant on direct palpation and no rebound 
tenderness was noted.  The examiner noted that the appellant 
was first diagnosed with ulcerative colitis in 1994.  The 
examiner acknowledged that the appellant's service treatment 
records contained a diagnosis of gastroenteritis.  However, 
the examiner opined that the appellant's in-service symptoms 
of diarrhea, abdominal pain and weight loss were very 
nonspecific and could have been present with a variety of 
conditions.  The examiner opined that there was not enough 
evidence within the documentation of the appellant's 
complaints from service to suggest that this represented 
early manifestations of ulcerative colitis.  Additionally, 
the appellant was not formally diagnosed with ulcerative 
colitis until 1994.  Therefore, the examiner concluded that 
it was less likely than not that the gastroenteritis noted in 
service was related to his diagnosis of ulcerative colitis.  
See VA examination report, May 17, 2008.

Although the appellant has established that he currently 
suffers from ulcerative colitis, the evidence of record does 
not support a finding that this condition is the result of 
his time in service.  The appellant's claim fails on element 
(3) of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


B.  Increased Disability Rating

The appellant contends that he is entitled to a rating in 
excess of 10 percent for his migraine headaches.  He is 
currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  For the reasons that follow, the Board concludes that 
an increased rating is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2008).  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  See 38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

By the September 2006 rating action, the RO granted service 
connection for migraine headaches and assigned a 10 percent 
disability rating under Diagnostic Code 8100, effective from 
November 30, 2005.  In this regard, as the appellant has 
taken issue with the initial rating assigned following the 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson, 12 Vet. 
App. at 119, 126-27.  Thus, the Board must evaluate the 
evidence relevant to the period beginning November 30, 2005.

Diagnostic Code 8100 specifically pertains to migraine 
headaches.  Under this provision, a 10 percent evaluation is 
assigned for headaches with characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the previous several months.  
A 50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a Diagnostic Code 8100 (2008).

The Board finds that the evidence of record supports a grant 
of an initial 30 percent evaluation for migraine headaches.  
In this regard, the medical evidence indicates and the 
appellant has credibly reported that he has incapacitating 
headaches on a weekly basis.  See VAMC treatment records, 
generally.  In January 2006, he complained of three to four 
severe headaches in the past several weeks.  During his 
September 2006 VA examination, the appellant reported that 
his migraine headaches could occur one time per week to one 
time per month, lasting approximately two to three days.  He 
stated that he had been unemployed since 2004 as a result of 
ulcerative colitis residuals.  He denied any effects on his 
past employment due to his headaches.  He denied any 
incapacitating episodes with written bed rest orders over the 
past year; however, he stated that when a headache occurs, he 
has to stay still and not do anything until it goes away.  
During a flare of a headache, he denied any interference with 
his activities of daily living, stating that he can do his 
own activities of daily living unassisted.  See VA 
examination report, September 14, 2006.  Subsequent VA 
treatment records indicate the appellant's continued 
complaints of migraine headaches one to two times per week, 
for which he took Tylenol #3.  See VAMC treatment record, 
March 20, 2007.  In August 2007, the appellant was admitted 
to an emergency room with complaints of a migraine headache.  
See private medical records, August 4, 2007.  

The rating criteria do not define "prostrating," nor has the 
Court.  By way of reference, the Board notes that according 
to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."  In this 
regard, the appellant has stated that once he starts 
experiencing a headache, he has to stop everything and lie 
down.  He reports that he has dizziness and experiences light 
sensitivity in association with his headaches.  According to 
the appellant, the duration of his headaches ranges from 
hours to days.  Therefore, in light of the above, the Board 
finds that the severity of the appellant's headache 
disability more nearly approximates the criteria for a 30 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  See 38 C.F.R. § 4.7 (2008).  Accordingly, an initial 
evaluation of 30 percent for migraine headaches is warranted 
for the entire period since the award of service connection.

The Board further finds that the appellant's service-
connected migraine headaches are not manifested by episodes 
that are completely prostrating with prolonged attacks 
productive of severe economic inadaptability.  There is no 
evidence of record that the appellant experiences severe 
economic inadaptability due to his migraine headaches.  He 
has denied any effect on past employment due to his headaches 
and is apparently not currently working.  The overall 
disability picture is not consistent with the criteria for 
the next highest rating of 50 percent under Diagnostic Code 
8100.

In light of the above, the Board finds that entitlement to a 
30 percent evaluation for post-traumatic headaches, but no 
more than 30 percent, is warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of positive evidence with the negative 
evidence to otherwise warrant an even higher rating than 30 
percent for migraine headaches, so the doctrine of reasonable 
doubt does not apply to this aspect of the appellant's 
appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a claimant is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
diabetes mellitus and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected migraine 
headaches.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.
In short, the evidence does not support the proposition that 
the appellant's migraine headaches present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a GI disability is 
denied.

Entitlement to an initial rating of 30 percent for migraine 
headaches, but no more than 30 percent, from November 30, 
2005, is granted, subject to the regulations governing the 
payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


